1. Pit’s PDR Prior to a Determination of COA
2. Def’s (Herbert A. Gray) and Fourth-Party Pit’s Conditional PDR Prior to a Determination of COA
3. Pit’s Motion to Amend Certificate of Service for PDR
4. N.C. Electric Membership Corporation and N.C. Association of Electric Cooperatives Motion for Leave to File Amicus Brief
5. Public Service Company of N.C. Inc. and Piedmont Natural Gas Company, Inc.’s Motion for Leave to File Amicus Brief
1. Denied 08/15/2014
2. Dismissed as Moot 08/15/2014
3. Allowed 08/15/2014
4. Dismissed as Moot 08/15/2014
5. Dismissed as Moot 08/15/2014